DETAILED ACTION
Amendment received 4 November 2021 is acknowledged.  Claims 21-50 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 30-37, 40-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Itkowitz (US Pub. No. 2017/0172676) in view of Iorgulescu (US Pub. No. 2013/0169423).

As per Claim 21, Itkowitz discloses a robotic system (10) (Fig. 1A; ¶21), comprising:
a first robotic arm (106) (Figs. 1B, 1C; ¶31-32) comprising a distal end (172) (Fig. 1C; ¶32-34) configured to manipulate (as per e.g., joint 174) (Fig. 1C, 2A; ¶32-34, 45-46) a medical instrument (110) (Figs. 1C, 2A; ¶32-34, 45-46) through an access point (210) of a patient (P) (Fig. 2A; ¶45-46), wherein the medical instrument (110) comprises an elongate shaft (152/154) configured to enter the patient (P) through the access point (210) (Figs. 1C, 2A; ¶32-34, 45-46);
a processor (as per 22) (Fig. 1A; ¶21-26); and
a memory (as per 22) (Fig. 1A; ¶21-26) storing (as per 402 in Fig. 4) a boundary (212 as per tolerance in ¶57) (Fig. 2A; ¶45, 57) for an initial position (as per Fig. 2A) of the distal end (172) of first robotic arm (106) (Figs. 1A, 1C, 2A, 4; ¶21-26, 32-34, 45-46, 54), the boundary (212 as per tolerance in ¶57) indicative of a space to which movement of the distal end (172) of the first robotic arm (106) is permitted for the initial position (as per Fig. 2A; ¶45-46, 57), the memory (as per 22) further storing computer-executable instructions (Fig. 1A; ¶21-26), that when executed, cause the processor (as per 22) (Fig. 1A; ¶21-26) to: 
during an arm setup phase (as per Fig. 4), provide an indication (as per notification) of the boundary (212 as per tolerance in ¶57) during movement of the distal end (172) of the first robotic arm (106) (Figs. 1A, 1C, 2A, 4; ¶21-26, 32-34, 45-46, 54-58),
simulate (steps 402-408 in Fig. 4 as per ¶44), based on a current position of the distal end (172) of the first robotic arm (106) outside of the boundary (212 as per tolerance in ¶57), an achievable stroke length (as per 408) of the first robotic arm (106) to facilitate advancing of the medical instrument (110) from the access point (210) to a target region within the patient (P) (Figs. 2A, 2B, 4; ¶45-50, 54-64), and

Itkowitz does not expressly disclose instructions to receive an input to override the boundary.
Iorgulescu discloses a control system (200) for a surgical instrument (210/103) in which the surgical instrument (210/103) is controlled relative to a haptic boundary (400) (Figs. 2-3, 5; ¶28-32, 41-44).  In one embodiment, the system (200) permits the user to override the haptic boundary (400) and drive the instrument (210/103) through the boundary (400) (¶76).  In this way, the system may be adapted for the specific preferences of the surgeon (¶76).  Like Itkowitz, Iorgulescu is concerned with robot control systems.
Therefore, from these teachings of Itkowitz and Iorgulescu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Iorgulescu to the system of Itkowitz since doing so would enhance the system by adapting the system to specific preferences of the surgeon.

As per Claim 22, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 21.  Itkowitz further discloses wherein:
the memory (as per 22) further stores a required stroke length (as per limits in 402) for performing a specific medical procedure on the patient (P) (Figs. 2A, 2B, 4; ¶45-50, 54-64),
the memory (as per 22) further comprises computer-executable instructions, that when executed, cause the processor (as per 22) to compare the required stroke length (as per limits in 402) to the achievable stroke length (as per 408) (Figs. 2A, 2B, 4; ¶45-50, 54-64), and
the providing of the indication (as per notification in 408) of the achievable stroke length (as per 408) comprises providing an indication (as per notification in 408) of whether the achievable stroke length (as per 408) is greater than or equal to the required stroke length (as per limits in 402) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

determine that the achievable stroke length (as per 408) is less than the required stroke length (as per limits in 402) (Figs. 2A, 2B, 4; ¶45-50, 54-64),
calculate a direction from the current position to the boundary (212 as per tolerance in ¶57) (Figs. 2A, 2B, 4; ¶45-50, 54-64), and
provide an indication (as per notification in 408) of the direction (as per rotate in 410, 412) from the current position to the boundary (212 as per tolerance in ¶57) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

As per Claim 24, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 21.  Itkowitz further discloses wherein the memory (as per 22) further comprises computer-executable instructions, that when executed, cause the processor (as per 22) to:
provide the indication (as per notification in 408) of the boundary (212 as per tolerance in ¶57) via at least one of: a haptic indication, a visual indication, and an audio indication (¶52, 58).

As per Claim 25, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 21.  Itkowitz does not expressly disclose an override input device configured to receive the input to override the boundary.
See rejection of Claim 21 for discussion of teachings of Iorgulescu.
Therefore, from these teachings of Itkowitz and Iorgulescu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Iorgulescu to the system of Itkowitz since doing so would enhance the system by adapting the system to specific preferences of the surgeon.


the first robotic arm (106) comprises one or more sensors (as per servo controllers in ¶29) configured to generate a signal (as per feedback in ¶29) indicative of a force applied to the first robotic arm (106) (¶29),
the memory (as per 22) further comprises computer-executable instructions, that when executed, cause the processor (as per 22) to:
receive the signal (as per feedback in ¶29) indicative of the force applied to the first robotic arm (106) (¶29), and
align the first robotic arm (106) with the access point (210) of the patient (P) based on (as per operation of teleoperation assembly 12 responsive to feedback) the received signal (as per feedback in ¶29) (¶29).

As per Claim 27, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 21.  Itkowitz further discloses wherein the memory (as per 22) further comprises computer-executable instructions, that when executed, cause the processor (as per 22) to:
receive an input indicative of a surgical procedure (as per 402, 404) for the patient (P) (Figs. 2A, 2B, 4; ¶45-50, 54-64), and
determine, based on the surgical procedure (as per 402, 404), at least one target movement (as per 412) of the first robotic arm (106) that facilitates the advancing of the medical instrument (110) from the access point (210) to the target region via a path and performing the surgical procedure at the target region (Figs. 2A, 2B, 4; ¶45-50, 54-64),
wherein the simulating (steps 402-408 in Fig. 4 as per ¶44) of the achievable stroke length (as per 408) of the first robotic arm (106) is further based on the at least one target movement (as per 412) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

the boundary (212 as per tolerance in ¶57) comprises a boundary area (as per interaction between motion limits and threshold limits) (Figs. 2A-2B; ¶45-50, 57), and
the memory (as per 22) further comprises computer-executable instructions to cause the processor (as per 22) to limit the movement of the first robotic arm (106) within the boundary area (as per interaction between motion limits and threshold limits) during the arm setup phase (as per Fig. 4) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

As per Claim 31, Itkowitz discloses a non-transitory computer readable storage medium (as per memory in ¶26) having stored thereon instructions that, when executed, cause at least one computing device (as per processor in ¶26) to:
during an arm setup phase (as per Fig. 4), provide an indication (as per notification) of a boundary (212 as per tolerance in ¶57) for an initial position of a distal end (172) of a first robotic arm (106) during movement of the first robotic arm (106) (Figs. 1A, 1C, 2A, 4; ¶21-26, 32-34, 45-46, 54-58), the distal end (172) of the first robotic arm (106) configured to manipulate an elongated shaft (152/154) of a medical instrument (110) through an access point (210) of a patient (P) (Figs. 1C, 2A; ¶32-34, 45-46), and the boundary (212 as per tolerance in ¶57) indicative of a space to which movement of the distal end (172) of the first robotic arm (106) is permitted for the initial position (as per Fig. 2A; ¶45-46, 57);
simulate (steps 402-408 in Fig. 4 as per ¶44), based on a current position of the distal end (172) of the first robotic arm (106) being outside of the boundary (212 as per tolerance in ¶57), an achievable stroke length (as per 408) of the first robotic arm (106) to facilitate advancing of the medical instrument (110) from the access point (210) to a target region within the patient (P) (Figs. 2A, 2B, 4; ¶45-50, 54-64); and

Itkowitz does not expressly disclose wherein the computing device operates to receive an input to override the boundary.
Iorgulescu discloses a control system (200) for a surgical instrument (210/103) in which the surgical instrument (210/103) is controlled relative to a haptic boundary (400) (Figs. 2-3, 5; ¶28-32, 41-44).  In one embodiment, the system (200) permits the user to override the haptic boundary (400) and drive the instrument (210/103) through the boundary (400) (¶76).  In this way, the system may be adapted for the specific preferences of the surgeon (¶76).  Like Itkowitz, Iorgulescu is concerned with robot control systems.
Therefore, from these teachings of Itkowitz and Iorgulescu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Iorgulescu to the system of Itkowitz since doing so would enhance the system by adapting the system to specific preferences of the surgeon.

As per Claim 32, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 31.  Itkowitz further discloses further having stored thereon instructions that, when executed, cause at least one computing device (as per processor in ¶26) to:
compare a required stroke length (as per limits in 402) to an achievable stroke length (as per 408) for performing a specific medical procedure on the patient (P) (Figs. 2A, 2B, 4; ¶45-50, 54-64),
wherein the providing of the indication (as per notification in 408) of the achievable stroke length (as per 408) comprises providing an indication (as per notification in 408) of whether the achievable stroke length (as per 408) is greater than or equal to the required stroke length (as per limits in 402) (Figs. 2A, 2B, 4; ¶45-50, 54-64).


determine that the achievable stroke length (as per 408) is less than a required stroke length (as per limits in 402) (Figs. 2A, 2B, 4; ¶45-50, 54-64);
calculate a direction from the current position to the boundary (212 as per tolerance in ¶57) (Figs. 2A, 2B, 4; ¶45-50, 54-64); and
provide an indication (as per notification in 408) of the direction (as per rotate in 410, 412) from the current position to the boundary (212 as per tolerance in ¶57) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

As per Claim 34, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 31.  Itkowitz further discloses further having stored thereon instructions that, when executed, cause at least one computing device (as per processor in ¶26) to:
provide the indication (as per notification in 408) of the boundary (212 as per tolerance in ¶57) via at least one of: a haptic indication, a visual indication, and an audio indication (¶52, 58).

As per Claim 35, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 31.  Itkowitz does not expressly disclose further having stored thereon instructions that, when executed, cause at least one computing device to:
receive the input to override the boundary via an override input device.
See rejection of Claim 31 for discussion of teachings of Iorgulescu.
Therefore, from these teachings of Itkowitz and Iorgulescu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Iorgulescu to the system of Itkowitz since doing so would enhance the system by adapting the system to specific preferences of the surgeon.

receive a signal (as per feedback in ¶29) indicative of a force applied to the first robotic arm (106) from one or more sensors (as per servo controllers in ¶29) of the first robotic arm (106), the one or more sensors (as per servo controllers in ¶29) configured to generate the signal (as per feedback in ¶29) indicative of the force applied to the first robotic arm (106) (¶29), and
align the distal end (172) of the first robotic arm (106) with the access point (210) of the patient (P) based on the received signal (as per feedback in ¶29) (¶29).

As per Claim 37, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 31.  Itkowitz further discloses further having stored thereon instructions that, when executed, cause at least one computing device (as per processor in ¶26) to:
receive an input indicative of a surgical procedure (as per 402, 404) for the patient (P) (Figs. 2A, 2B, 4; ¶45-50, 54-64); and
determine, based on the surgical procedure (as per 402, 404), at least one target movement (as per 412) of the first robotic arm (106) that facilitates the advancing of the medical instrument (110) from the access point (210) to the target region via a path and performing the surgical procedure at the target region (Figs. 2A, 2B, 4; ¶45-50, 54-64),
wherein the simulating (steps 402-408 in Fig. 4 as per ¶44) of the achievable stroke length (as per 408) of the first robotic arm (106) is further based on the at least one target movement (as per 412) (Figs. 2A, 2B, 4; ¶45-50, 54-64).


the boundary (212 as per tolerance in ¶57) comprises a boundary area (as per interaction between motion limits and threshold limits) (Figs. 2A-2B; ¶45-50, 57), and
the non-transitory computer readable storage medium (as per 22) further has stored thereon instructions that, when executed, cause at least one computing device (as per 22) to limit the movement of the distal end (172) of the first robotic arm (106) within the boundary area (as per interaction between motion limits and threshold limits) during the arm setup phase (as per Fig. 4) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

As per Claim 41, Itkowitz discloses a method of positioning a first robotic arm (106) (Figs. 1B, 1C, 2A, 2B; ¶31-32, 45-50), the method comprising:
during an arm setup phase (as per Fig. 4), providing an indication (as per notification) of a boundary (212 as per tolerance in ¶57) (Fig. 2A; ¶45, 57) for an initial position (as per Fig. 2A) of a distal (172) end of the first robotic arm (106) during movement of the first robotic arm (106) (Figs. 1A, 1C, 2A, 4; ¶21-26, 32-34, 45-46, 54) , the distal end (172) of the first robotic arm (106) configured to manipulate (as per e.g., joint 174) (Fig. 1C, 2A; ¶32-34, 45-46) an elongated shaft (152/154) of a medical instrument (110) through an access point (210) of a patient (P) (Figs. 1C, 2A; ¶32-34, 45-46), and the boundary (212 as per tolerance in ¶57) indicative of a space to which movement of the distal end (172) of the first robotic arm (106) is permitted for the initial position (as per Fig. 2A; ¶45-46, 57);
simulating (steps 402-408 in Fig. 4 as per ¶44), based on a current position of the distal end (172) of the first robotic arm (106) being outside of the boundary (212 as per tolerance in ¶57), an achievable stroke length (as per 408) of the first robotic arm (106) to facilitate advancing of the medical instrument (110) from the access point (210) to a target region within the patient (P) (Figs. 2A, 2B, 4; ¶45-50, 54-64); and

Itkowitz does not expressly disclose receiving an input to override the boundary.
Iorgulescu discloses a control system (200) for a surgical instrument (210/103) in which the surgical instrument (210/103) is controlled relative to a haptic boundary (400) (Figs. 2-3, 5; ¶28-32, 41-44).  In one embodiment, the system (200) permits the user to override the haptic boundary (400) and drive the instrument (210/103) through the boundary (400) (¶76).  In this way, the system may be adapted for the specific preferences of the surgeon (¶76).  Like Itkowitz, Iorgulescu is concerned with robot control systems.
Therefore, from these teachings of Itkowitz and Iorgulescu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Iorgulescu to the system of Itkowitz since doing so would enhance the system by adapting the system to specific preferences of the surgeon.

As per Claim 42, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 41.  Itkowitz further discloses:
comparing a required stroke length (as per limits in 402) to an achievable stroke length (as per 408) for performing a specific medical procedure on the patient (P) (Figs. 2A, 2B, 4; ¶45-50, 54-64), 
wherein the providing of the indication (as per notification in 408) of the achievable stroke length (as per 408) comprises providing an indication (as per notification in 408) of whether the achievable stroke length (as per 408) is greater than or equal to the required stroke length (as per limits in 402) (Figs. 2A, 2B, 4; ¶45-50, 54-64).


determining that the achievable stroke length (as per 408) is less than the required stroke length (as per limits in 402) (Figs. 2A, 2B, 4; ¶45-50, 54-64);
calculating a direction from the current position to the boundary (212 as per tolerance in ¶57) (Figs. 2A, 2B, 4; ¶45-50, 54-64); and
providing an indication (as per notification in 408) of the direction (as per rotate in 410, 412) from the current position to the boundary (212 as per tolerance in ¶57) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

As per Claim 44, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 41.  Itkowitz further discloses providing the indication (as per notification in 408) of the boundary (212 as per tolerance in ¶57) via at least one of: a haptic indication, a visual indication, and an audio indication (¶52, 58).

As per Claim 45, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 41.  Itkowitz does not expressly disclose receiving the input to override the boundary via an override input device.
See rejection of Claim 41 for discussion of teachings of Iorgulescu.
Therefore, from these teachings of Itkowitz and Iorgulescu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Iorgulescu to the system of Itkowitz since doing so would enhance the system by adapting the system to specific preferences of the surgeon.

As per Claim 46, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 41.  Itkowitz further discloses:

aligning the distal end (172) of the first robotic arm (106) with the access point (210) of the patient (P) based on the received signal (as per feedback in ¶29) (¶29).

As per Claim 47, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 41.  Itkowitz further discloses:
receiving an input indicative of a surgical procedure (as per 402, 404) for the patient (P) (Figs. 2A, 2B, 4; ¶45-50, 54-64); and
determining, based on the surgical procedure (as per 402, 404), at least one target movement (as per 412) of the first robotic arm (106) that facilitates the advancing of the medical instrument (110) from the access point (210) to the target region via a path and performing the surgical procedure at the target region (Figs. 2A, 2B, 4; ¶45-50, 54-64),
wherein the simulating (steps 402-408 in Fig. 4 as per ¶44) of the achievable stroke length (as per 408) of the first robotic arm (106) is further based on the at least one target movement (as per 412) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

As per Claim 50, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 41.  Itkowitz further discloses wherein:
the boundary (212 as per tolerance in ¶57) comprises a boundary area (as per interaction between motion limits and threshold limits) (Figs. 2A-2B; ¶45-50, 57), and
.

Claims 28-29, 38-39, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Itkowitz (US Pub. No. 2017/0172676) in view of Iorgulescu (US Pub. No. 2013/0169423), further in view of Hazan (US Pub. No. 2014/0088763).

As per Claim 28, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 27.  Itkowitz does not expressly disclose wherein the memory further comprises computer-executable instructions, that when executed, cause the processor to:
determine that a simulated movement would result in the first robotic arm colliding with an object,
wherein the simulating of the achievable stroke length is further based on the determination that the simulated movement would result in the first robotic arm colliding with the object.
Hazan discloses a robot control system (200) including a workstation (204) for programming a robot (208) to perform a specified task (Fig. 2; ¶30).  In one embodiment, the system (200) is configured to:
determine that the simulated movement would result in the first robotic arm (208) colliding with an object (“YES” at step 728) (Fig. 7; ¶47-52),
wherein the simulated movement is further based on the determination that the simulated movement would result in the first robotic arm (208) colliding with the object (“YES” at step 728) (Figs. 5A, 7; ¶36-41, 47-52).
In this way, the system operates to determine an efficient robot base position (¶22, 55).  Like Itkowitz, Hazan is concerned with robot control systems.


As per Claim 29, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 28.  Itkowitz further discloses wherein the memory (as per 22) further comprises computer-executable instructions, that when executed, cause the processor (as per 22) to:
determine that the simulated movement (steps 402-408 in Fig. 4 as per ¶44) would result in the first robotic arm (106) being fully extended (as per 406) (Figs. 2A, 2B, 4; ¶45-50, 54-64),
wherein the simulating of the achievable stroke length (as per 408) is further based on the determination that the simulated movement (steps 402-408 in Fig. 4 as per ¶44) would result in the first robotic arm (106) being fully extended (as per 406) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

As per Claim 38, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 37.  Itkowitz does not expressly disclose further having stored thereon instructions that, when executed, cause at least one computing device to: 
determine that a simulated movement would result in the first robotic arm colliding with an object, 
wherein the simulating of the achievable stroke length is further based on the determination that the simulated movement would result in the first robotic arm colliding with the object.
Hazan discloses a robot control system (200) including a workstation (204) for programming a robot (208) to perform a specified task (Fig. 2; ¶30).  In one embodiment, the system (200) is configured to:

wherein the simulated movement is further based on the determination that the simulated movement would result in the first robotic arm (208) colliding with the object (“YES” at step 728) (Figs. 5A, 7; ¶36-41, 47-52).
In this way, the system operates to determine an efficient robot base position (¶22, 55).  Like Itkowitz, Hazan is concerned with robot control systems.
Therefore, from these teachings of Itkowitz, Iorgulescu and Hazan, one of ordinary skill in the art at the time of the invention would have found it obvious to apply the teachings of Hazan to the system of Itkowitz as modified in view of Iorgulescu since doing so would enhance the system by determining an efficient robot base position.

As per Claim 39, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 38.  Itkowitz further discloses further having stored thereon instructions that, when executed, cause at least one computing device (as per 22) to: 
determine that the simulated movement (steps 402-408 in Fig. 4 as per ¶44) would result in the first robotic arm (106) being fully extended (as per 406) (Figs. 2A, 2B, 4; ¶45-50, 54-64),
wherein the simulating of the achievable stroke length (as per 408) is further based on the determination that the simulated movement (steps 402-408 in Fig. 4 as per ¶44) would result in the first robotic arm (106) being fully extended (as per 406) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

As per Claim 48, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 47.  Itkowitz does not expressly disclose:
determining that a simulated movement would result in the first robotic arm colliding with an object,

Hazan discloses a robot control system (200) including a workstation (204) for programming a robot (208) to perform a specified task (Fig. 2; ¶30).  In one embodiment, the system (200) is configured to:
determine that the simulated movement would result in the first robotic arm (208) colliding with an object (“YES” at step 728) (Fig. 7; ¶47-52),
wherein the simulated movement is further based on the determination that the simulated movement would result in the first robotic arm (208) colliding with the object (“YES” at step 728) (Figs. 5A, 7; ¶36-41, 47-52).
In this way, the system operates to determine an efficient robot base position (¶22, 55).  Like Itkowitz, Hazan is concerned with robot control systems.
Therefore, from these teachings of Itkowitz, Iorgulescu and Hazan, one of ordinary skill in the art at the time of the invention would have found it obvious to apply the teachings of Hazan to the system of Itkowitz as modified in view of Iorgulescu since doing so would enhance the system by determining an efficient robot base position.

As per Claim 49, the combination of Itkowitz and Iorgulescu teaches or suggests all limitations of Claim 48.  Itkowitz further discloses:
determining that the simulated movement (steps 402-408 in Fig. 4 as per ¶44) would result in the first robotic arm (106) being fully extended (as per 406) (Figs. 2A, 2B, 4; ¶45-50, 54-64),
wherein the simulating of the achievable stroke length (as per 408) is further based on the determination that the simulated movement (steps 402-408 in Fig. 4 as per ¶44) would result in the first robotic arm (106) being fully extended (as per 406) (Figs. 2A, 2B, 4; ¶45-50, 54-64).

Response to Arguments
Applicant's arguments filed 4 November 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 12 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.
Applicant argues that the rejections under 35 USC 103 in view of Iorgulescu and Abrovitz should not be maintained in view of the amendments (page 12-13 of Amendment).  Upon further consideration of the teachings of the cited references in view of the amended claim language, these rejections are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DiGioia (US Patent No. 6,205,411), Anderson (US Pub. No. 2004/0009459), Quaid (US Pub. No. 2004/0106916), Davies (US Pub. No. 2004/0115606), and Lipow (US Pub. No. 2004/0243147) disclose surgical data systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664